DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . Claims 1-20 are pending under this Office action.

	Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10,867,080 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because they can read on to each other, see the following mapping table.

Application No. 17/095, 734 (Instant Application)
U.S. Patent No. 10,867,080 B2
1. A method, comprising: 

displaying a virtual object in a virtual environment, wherein the virtual object is 

displaying: 

a first visual indication indicating a first area along the first plane that the virtual object is allowed to be moved to in accordance with both a first parameter of the virtual object that includes one or more size dimensions of the virtual object and a second parameter of the virtual object that includes one or more constraints for placing the virtual object onto one or more planes of the virtual environment; and 

a second visual indication indicating a second area along the first plane that the virtual object is prohibited to be moved to in accordance with both the first parameter and the second parameter, wherein the second 

in response to receiving a first user input to move the virtual object along a first path from a first location in the first area to a second location in the first area without the first path traversing into the second area, displaying the virtual object at the second location in the first area; and 

in response to receiving a second user input to move the virtual object along a second path from the first location in the first area to a third location in the second area, halting the movement of the virtual object at the intersection of the first area and the second area along the second path.


displaying a virtual object in a virtual environment, wherein the virtual object is 

displaying: 

a first visual indication indicating a first area along the first plane that the virtual object is allowed to be moved to in accordance with both a first parameter of the virtual object that includes one or more size dimensions of the virtual object and a second parameter of the virtual object that includes one or more constraints for placing the virtual object onto one or more planes of the virtual environment; and 

a second visual indication indicating a second area along the first plane that the virtual object is prohibited to be moved to in accordance with both the first parameter and the second parameter, wherein the second 

in response to receiving a first user input to move the virtual object along a first path from a first location in the first area to a second location in the first area without the first path traversing into the second area, displaying the virtual object at the second location in the first area;  and 

in response to receiving a second user input to move the virtual object along a second path from the first location in the first area to a third location in the second area, halting the movement of the virtual object at the intersection of the first area and the second area along the second path.




receiving a first property of the first plane comprising an unoccupied area of the first plane; 

comparing the first parameter or the second parameter of the virtual object to the first property of the first plane; and 

displaying the first visual indicator when the first parameter or the second parameter matches the first property of the first plane.
3.  The method of claim 1, further in response to receiving the first user input: 

receiving a first property of the first plane comprising an unoccupied area of the first plane;  

comparing the first parameter or the second parameter of the virtual object to the first property of the first plane; and 

displaying the first visual indicator when the first parameter or the second parameter matches the first property of the first plane.
4. The method of claim 3, wherein the first property comprises a width and a length of the first area.
4.  The method of claim 3, wherein the first property comprises a width and a length of the first area.
5. The method of claim 4, further comprising in response to receiving the first input: 



comparing the first parameter or the second parameter of the virtual object to the first property of the first plane; and 

displaying the second visual indicator when the first parameter or the second parameter does not match the first property of the first plane.




comparing the first parameter or the second parameter of the virtual object to the first property of the first plane;  and 

displaying the second visual indicator when the first parameter or the second parameter does not match the first property of the first plane.


receiving a first user input to select a virtual object in a virtual environment, wherein: 

the virtual object comprises: 

a first parameter comprising one or more size dimensions of the virtual object; and 



the virtual environment is a virtual room comprising: 

a first plane corresponding to a first wall of the virtual room; 

a second plane corresponding to a second wall of the virtual room; and 

a third plane corresponding to a floor of the virtual room; and 

the first plane, the second plane, and the third plane are orthogonal to one another; and 

in response to the first user input: 

displaying a first plane indicator superimposed onto the first plane of the virtual room in accordance to the first parameter and the second parameter, wherein: 

the first plane indicator indicates that the virtual object is virtually placed on the first plane; and 

the virtual object is displayed having a first perspective corresponding to the first plane; and 

displaying a second plane indicator superimposed onto the second plane of the virtual room in accordance to the first parameter and the second parameter, wherein the second plane indicator indicates a potential plane in the virtual environment for the virtual object to be placed; 

receiving a second user input to move the virtual object from the first plane to the second plane and cross over a first intersection between the first plane and the second plane; 

in response to receiving the second user input, placing the virtual object along the second plane in accordance the first parameter and the second parameter, wherein the virtual object is displayed having a second perspective corresponding to the second plane; 

receiving a third user input to move the virtual object from the first plane to the third plane and cross a second intersection between the first plane and the third plane; and 




receiving a first user input to select a virtual object in a virtual environment, wherein: 

the virtual object comprises: 

a first parameter comprising one or more size dimensions of the virtual object;  and 



the virtual environment is a virtual room comprising: 

a first plane corresponding to a first wall of the virtual room;  

a second plane corresponding to a second wall of the virtual room;  and 

a third plane corresponding to a floor of the virtual room;  

the first plane, the second plane, and the third plane are orthogonal one another;  and 


in response to the first user input: 

displaying a first plane indicator superimposed onto the first plane of the virtual room in accordance to the first parameter and the second parameter, wherein: 

the first plane indicator indicates that the virtual object is virtually placed on the first plane;  and 

the virtual object is displayed having a first perspective corresponding to the first plane;  and 

displaying a second plane indicator superimposed onto the second plane of the virtual room in accordance to the first parameter and the second parameter, wherein the second plane indicator indicates a potential plane in the virtual environment for the virtual object to be placed;  

receiving a second user input to move the virtual object from the first plane to the second plane and cross over a first intersection between the first plane and the second plane;  

in response to receiving the second user input, placing the virtual object along the second plane in accordance the first parameter and the second parameter, wherein the virtual object is displayed having a second perspective corresponding to the second plane;  and 

receiving a third user input to move the virtual object from the first plane to the third plane and cross a second intersection between the first plane and the third plane;  
	



7.  The method of claim 6, wherein the virtual object further comprises metadata defining the object as a wall object, a ceiling object, a floor object, or a combination thereof.
8. The method of claim 6, wherein: 

the first plane and the second plane intersect at a first threshold boundary; and 

in response to the virtual object crossing the first intersection, placing the virtual object along the second plane.
8.  The method of claim 6, wherein: 

the first plane and the second plane intersect at a first threshold boundary;  and 

in response to the virtual object crossing the first intersection, placing the virtual object along the second plane.
9. The method of claim 6, further in response to receiving the second user input, halting the movement of the virtual object at the first intersection.
9.  The method of claim 6, further in response to receiving the second user input, halting the movement of the virtual object at the first intersection.

10.  The method of claim 6, wherein the first plane indicator and the second plane indicator are visually the same.
11. The method of claim 6, wherein the first plane indicator and the second plane indicator are visually distinct from one another.
11.  The method of claim 6, wherein the first plane indicator and the second plane indicator are visually distinct from one another.
12. The method of claim 6, further in response to receiving the second user input, maintaining the virtual object along the first plane when a first amount of the virtual object extends into the second plane and the first amount of the virtual object is less than a threshold amount of the virtual object.
12.  The method of claim 6, further in response to receiving the second user input, maintaining the virtual object along the first plane when a first amount of the virtual object extends into the second plane and the first amount of the virtual object is less than a threshold amount of the virtual object.
13. The method of claim 12, wherein the placing the virtual object along the second plane when a second amount of the virtual object extends into the second plane and the second amount of the virtual object is equal to or greater than the threshold amount of the virtual object.
13.  The method of claim 12, wherein the placing the virtual object along the second plane when a second amount of the virtual object extends into the second plane and the second amount of the virtual object is equal to or greater than the threshold amount of the virtual object.

14.  The method of claim 6, further in response to receiving the second user input, automatically placing the virtual object at a predefined location along the second plane.
15. The method of claim 14, further comprising: 

a fourth user input to move the virtual object from the predefined location along the second plane to a desired location along the second plane; and 

in response to the fourth user input, placing the virtual object at the desired location from the predefined location.
15.  The method of claim 14, further comprising: 

a fourth user input to move the virtual object from the predefined location along the second plane to a desired location along the second plane;  and 

in response to the fourth user input, placing the virtual object at the desired location from the predefined location.
16. The method of claim 6, further in response to receiving the second input: 

receiving: a first property of each of the first plane, the second plane and the third plane corresponding to the first parameter; and 



comparing: 

the first parameter of the virtual object to the first property of each of the first plane, the second plane and the third plane; and 

the second parameter of the virtual object to the second property of each of the first plane, the second plane and the third plane; and 

displaying: 

the first plane indicator when: 

the first parameter and the first property of the first plane matches the first parameter; and 



the second plane indicator when: 

the first parameter and the first property of the second plane matches the first parameter; and 

the second parameter and the second property of the second plane matches the second parameter.


receiving: a first property of each of the first plane, the second plane and the third plane corresponding to the first parameter;  



comparing: 

the first parameter of the virtual object to the first property of each of the first plane, the second plane and the third plane;  and 

the second parameter of the virtual object to the second property of each of the first plane, the second plane and the third plane;  and 

displaying: 

the first plane indicator when: 

the first parameter and the first property of the first plane matches the first parameter; and 



the second plane indicator when: 

the first parameter and the first property of the second plane matches the first parameter; and 

the second parameter and the second property of the second plane matches the second parameter.


the first parameter and the first property of the third plane does not match the first parameter; or 




the first parameter and the first property of the third plane does not match the first parameter;  or 




displaying a first virtual object and a second virtual object in a virtual environment, wherein: 

the first virtual object is a first furniture; 

the second virtual object is a second furniture; 

the virtual environment is a virtual room comprising a first plane; 

the first plane is a floor of the virtual room corresponding to the first plane; and 

the first virtual object and the second virtual object are virtually placed on the first plane; 

receiving a first user input to move the first virtual object, along a first path, from a first location in the first virtual plane to a second location on the first virtual plane; 

in response to receiving the first user input with the first path traversing the second virtual object, halting the movement of the first virtual object at the second virtual object; and 

in response to receiving the first user input with the first path not traversing the second virtual object, moving the first virtual object from the first location to the second location on the first virtual plane.


displaying a first virtual object and a second virtual object in a virtual environment, wherein: 

the first virtual object is a first furniture; 

the second virtual object is a second furniture; 

the virtual environment is a virtual room comprising a first plane; 

the first plane is a floor of the virtual room corresponding to the first plane; and 

the first virtual object and the second virtual object are virtually placed on the first plane; 

receiving a first user input to move the first virtual object, along a first path, from a first location in the first virtual plane to a second location on the first virtual plane; 

in response to receiving the first user input with the first path traversing the second virtual object, halting the movement of the first virtual object at the second virtual object; and 

in response to receiving the first user input with the first path not traversing the second virtual object, moving the first virtual object from the first location to the second location on the first virtual plane.


the second location is within a first predetermined threshold distance of the second virtual object; and 

in response to receiving the first user input, halting the movement of the first virtual object at the first predetermined threshold distance of the second virtual object.



in response to receiving the first user input, halting the movement of the first virtual object at the first predetermined threshold distance of the second virtual object.


displaying a third virtual object on a second plane of the virtual environment, wherein the second location is within a second predetermined threshold of the third virtual object; and 

in response to receiving the first user input, halting the movement of the first virtual object at the second predetermined threshold distance of the third virtual object.
20.  The method of claim 18, further comprising: displaying a third virtual object on a second plane of the virtual environment, wherein the second location is within a second predetermined threshold of the third virtual object; and 



in response to receiving the first user input, halting the movement of the first virtual object at the second predetermined threshold distance of the third virtual object.




Claim 1 of the instant application is drawn to a method, comprising: displaying a virtual object in a virtual environment, wherein the virtual object is virtually contacting a first virtual 
While the exact wordings of claim 1 of the ‘080 patent may not be the same as that of claim 1 of the instant application, but there is no significant difference in scope between the claim 1 of the instant application and the claim 1 of the patent ‘080. Therefore, Claim 1 of the instant application cannot be considered patentably distinct over claim 1 of the ‘080 patent.





Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Mital, etc. (US 20100325578 A1), Gipson (US 20130141428 A1), and Bell, etc. (US 20140043436 A1).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to GORDON G LIU whose telephone number is (571)270-0382.  The examiner can normally be reached on Monday - Friday 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Mehmood can be reached on 571-272-2976.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access 






/GORDON G LIU/Primary Examiner, Art Unit 2612